Citation Nr: 1014678	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for lumbar disc disease, spondylosis, and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	DeWitt R. Dent, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the Veteran's above claims.  A 
Travel Board hearing was held in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Veteran was provided with a Travel Board 
hearing before a Veterans Law Judge, in support of this 
appeal.  Unfortunately, that Judge is no longer with the 
Board.  The Veteran was informed of this situation by a 
letter dated March 2010, and provided with several options, 
including that of being provided with another Travel Board 
hearing.  In correspondence received at the Board in later 
March 2010, the Veteran indicated that he wished to be 
provided the opportunity to have an additional hearing before 
another Veterans Law Judge at his local regional office.  As 
such, the Board must remand this case in order that the 
Veteran may be scheduled for an additional travel board 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the Veteran withdraws 
his hearing request or fails to report 
for the scheduled hearing, the Veteran's 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


